Title: To George Washington from Nathanael Greene, 17 March 1781
From: Greene, Nathanael
To: Washington, George


                  
                     
                     Sir
                     Camp at the Iron Works, 10 Miles from Gilford Court House March 17th, 1781
                  
                  Inclosed is a Copy of a Letter sent to the President of Congress giving an account of an Action with the British Army at Gilford Court House.  The honor of the Day terminated in favor of the Enemy, but their loss being infinitely greater than ours, I trust the event will ultimately prove advantageous to us.
                  I hope the reasons which urged me to the risque of a general action, will meet with your Excellencys approbation.  I have the honor to be with great respect and esteem, Your Excellencys most obt & mo. hble servt 
                  
                     Nath. Greene
                     
                  
               